Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 7-9 still depended on cancelled claim 6 and claim 1 had a minor grammatical error as shown below. 

 	1. (Examiner Amended) A computer program product[[_]] for monitoring component lifetime in a smoking substitute device, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable instructions stored thereon, wherein the computer-readable instructions are executable as an app in a portable communication terminal to perform the method of: Transmitting, via a wireless communication channel between the smoking substitute device and the portable communication terminal, component data from the smoking substitute device to the portable communication terminal; calculating, by the portable communication terminal, predicted remaining component lifetime information based on the received component data, wherein calculating predicted remaining component lifetime information comprises the steps of: obtaining, by the portable communication terminal, an estimated total lifespan for a component of the smoking substitute device; determining, by the portable communication terminal, an estimated current lifetime of the component using received component data; and determining, by the portable communication terminal, the predicted remaining component lifetime information for the component from the estimated total lifespan and the estimated current lifetime; and issuing, by the portable 

7. (Examiner Amended) The computer program product of claim [[6]] 1, wherein the received component data include configuration information for the smoking substitute device, and wherein the estimated total lifespan is determined based on the configuration information.  

8. (Examiner Amended) The computer program product of claim [[6]] 1, wherein the computer-readable instructions further comprising the step of obtaining, by the portable 3communication terminal, a component profile for the component, wherein the estimated total lifespan is based on the obtained component profile.  

9. (Examiner Amended) The computer program product of claim [[6]] 1, wherein the received component data include configuration information for the smoking substitute device, and wherein the predicted remaining component lifetime information is based on the configuration information.

	End Examiner Amendments. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648